LETTS, Judge.
The defendant, claiming entrapment, filed a sworn motion to dismiss an information charging trafficking in cannabis in excess of one hundred pounds. The State filed a sworn traverse and presented testimony pursuant to Fla.R.Crim.P. 3.190(d) but the court nonetheless dismissed the information. We reverse.
We can dispose of this particular case easily. The State’s accompanying testimony indicated the defendants’ ready acquiescence in the commission of the crime thus rendering it error to hold that the defendants were, as a matter of law, entrapped, because the evidence as to any entrapment was far from clear and convincing.1 State v. Casper, 417 So.2d 263 (Fla. 1st DCA 1982).
REVERSED AND REMANDED.
ANSTEAD, C.J., and BERANEK, J., concur.

. As an example, one defendant stated that he “dealt in large lots."